SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

643
CA 11-02459
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF THE ESTATE OF HELEN WERNER,
DECEASED.
----------------------------------------------
JAMES CONNIFF, PETITIONER-RESPONDENT;                               ORDER

EDWARD DUDEK, OBJECTANT-APPELLANT.


SAKOWSKI & MARKELLO, LLP, ELMA (JOSEPH A. SAKOWSKI OF COUNSEL), FOR
OBJECTANT-APPELLANT.

MISKELL & MOXHAM, LOCKPORT, PETER J. BREVORKA, P.C., AMHERST (PETER J.
BREVORKA OF COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Surrogate’s Court, Erie County
(Barbara Howe, S.), entered July 6, 2011. The order granted the
motion of petitioner for summary judgment, dismissed the objections to
probate and directed that the last will and testament of decedent,
dated July 2, 2009, be admitted to probate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
by the Surrogate.




Entered:    June 8, 2012                         Frances E. Cafarell
                                                 Clerk of the Court